Case 3:20-cr-00141-TJC-JRK Document 40 Filed 07/20/21 Page 1 of 4 PageID 175




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

      v.                                CASE NO. 3:20-cr-141-TJC-JRK

ROBERT ARTHUR GINDER


                 UNITED STATES’ UNOPPOSED MOTION TO
                    CONTINUE SENTENCING HEARING

      The United States of America files this unopposed motion to continue the

sentencing hearing in this case currently scheduled for July 28, 2021 at 2:00 p.m., and

in support states as follows:

      1.     The sentencing hearing for defendant is currently set for July 28, 2021

at 2:00 p.m. There are no pending objections to the presentence report or to the

application of the sentencing guidelines.

      2.     The offense in this case involved approximately 39,206 images and 2,644

videos. At the time the Presentence Investigation Report was prepared, the identities

of all of the minors in the images and videos had not been identified. The materials

had been provided to the National Center for Missing and Exploited Children

(NCMEC) for identification. This process allows for notice to all known victims and

allows them the opportunity to be heard by the Court. Many victims often submit

victim impact statements and others submit restitution claims. The right for victims
Case 3:20-cr-00141-TJC-JRK Document 40 Filed 07/20/21 Page 2 of 4 PageID 176




to be heard, among other rights, is guaranteed under the Crime Victims’ Rights Act

(CVRA–18 U.S.C. § 3771) and other relevant federal statutes.

        3.      In his plea agreement, the defendant agreed to make restitution to all

minor victims of his child pornography offenses, whether charged or uncharged. See

Doc. 33 at 3-4.

        4.      It took a significant amount of time to identify victims in this case. Due

to the COVID-19 pandemic, NCMEC’s operations have been significantly slowed

down.        It was not until July 15, 2021 that NCMEC was able to make some

identifications of the minor victims. At this time, the United States is still waiting on

the victim identification report that is used to contact the victims, as well as to access

any victim impact statements previously provided. To allow time to receive this report

and notify the victims, it is estimated that 30 additional days are needed to ensure all

victims will have a meaningful opportunity to exercise their rights under the CVRA.

        5.      The undersigned has conferred with counsel for defendant, Mark

Rosenblum, Esquire, and counsel has no objection to a continuance.

        6.      This continuance is not sought for undue delay and would not unfairly

prejudice the defendant.

        Wherefore, the United States respectfully requests this Court continue the

sentencing hearing for at least 30 days to allow all of the victims in this case to




                                             2
Case 3:20-cr-00141-TJC-JRK Document 40 Filed 07/20/21 Page 3 of 4 PageID 177




receive notice of the sentencing hearing and allow them a meaningful opportunity to

exercise their rights under the CVRA.



                                        Respectfully submitted,

                                        Karin Hoppmann
                                        Acting United States Attorney


                                     /s/ Ashley Washington
                                 By: ASHLEY WASHINGTON
                                     Assistant United States Attorney
                                     USAO No. 177
                                     300 N. Hogan Street, Suite 700
                                     Jacksonville, Florida 32202
                                     Telephone: (904) 301-6300
                                     Facsimile: (904) 301-6310
                                     E-mail: Ashley.Washington2@usdoj.gov




                                          3
Case 3:20-cr-00141-TJC-JRK Document 40 Filed 07/20/21 Page 4 of 4 PageID 178




  U.S. v. Robert Arthur Ginder              Case No. 3:20-cr-141-TJC-JRK


                           CERTIFICATE OF SERVICE

         I hereby certify that on July 20, 2021, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send a

  notice of electronic filing to the following:

         Mark Rosenblum, Esq.
         Counsel for Defendant


                                            /s/ Ashley Washington
                                            ASHLEY WASHINGTON
                                            Assistant United States Attorney




                                           4
